--------------------------------------------------------------------------------

Exhibit 10.1

LINCOLN EDUCATIONAL SERVICES CORPORATION
AMENDED AND RESTATED
2005 LONG-TERM INCENTIVE PLAN
 
1.
Purposes of the Plan

 
The purpose of the Plan is to provide an incentive to certain officers,
employees and consultants of the Company and its Subsidiaries to increase their
interest in the Company’s success by offering them an opportunity to obtain a
proprietary interest in the Company through the grant of equity-based awards.
 
2.
Definitions and Rules of Construction

 
(a)           Definitions.   For purposes of the Plan, the following capitalized
words shall have the meanings set forth below:
 
“Award” means an Option, Restricted Share, Restricted Share Unit, Performance
Share Unit, Stock Appreciation Right or Other Award granted by the Committee
pursuant to the terms of the Plan.
 
“Award Document” means an agreement, certificate or other type or form of
document or documentation approved by the Committee which sets forth the terms
and conditions of an Award.  An Award Document may be in written, electronic or
other media, may be limited to a notation on the books and records of the
Company and, unless the Committee requires otherwise, need not be signed by a
representative of the Company or a Participant.
 
“Board” means the Board of Directors of the Company.
 
“CEO” means the Chief Executive Officer of the Company.
 
“Change in Control” means
 
 
a.
when a “person” (as defined in Section 3(a)(9) of the Exchange Act), including a
“group” (as defined in Section 13(d) and 14(d) of the Exchange Act), either
directly or indirectly becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act) of 25% or more of either (i) the then outstanding Common
Stock, or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company;
(2) any acquisition by the Company; or (3) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;

 
 
b.
when, during any period of 24 consecutive months of employment, the individuals
who, at the beginning of such period, constitute the Board (the “Company
Incumbent Directors”) cease for any reason other than death to constitute at
least a majority thereof; provided, however, that a director who was not a
director at the beginning of such 24-month period shall be deemed to be a
Company Incumbent Director if such director was elected by, or on the
recommendation of or with the approval of at least two-thirds of the directors
of the Company, who then qualified as Company Incumbent Directors;

 
 
c.
when the stockholders of the Company approve a reorganization, merger or
consolidation of the Company without the consent or approval of a majority of
the Company Incumbent Directors;

 
 
 

--------------------------------------------------------------------------------

 
 
 
d.
consummation of a merger, amalgamation or consolidation of the Company with any
other corporation, the issuance of voting securities of the Company in
connection with a merger, amalgamation or consolidation of the Company or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (each, a “ Business
Combination”), unless, in each case of a Business Combination, immediately
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of the Common Stock outstanding
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then outstanding shares of common stock and 50%
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
entity resulting from such Business Combination (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Common Stock; or

 
 
e.
a complete liquidation or dissolution of the Company or the sale or other
disposition of all or substantially all of the assets of the Company.

 
“Code” means the Internal Revenue Code of 1986, as amended and the applicable
rulings and regulations thereunder.
 
“Committee” means the Compensation Committee of the Board or such other
committee appointed by the Board to administer the Plan which committee shall
meet the requirements of Section 162(m) of the Code, Section 16(b) of the
Exchange Act and the applicable rules of the NASDAQ Stock Market; provided,
however, that, if any Committee member is found not to have met the
qualification requirements of Section 162(m) of the Code and Section 16(b) of
the Exchange Act, any actions taken or Awards granted by the Committee shall not
be invalidated by such failure to so qualify.
 
“Common Stock” means the common stock of the Company, no par value per share, or
such other class of shares or other securities as may be applicable under
Section 13(b) of the Plan.
 
“Company” means Lincoln Educational Services Corporation or any successor to
substantially all of its business.
 
“EBITDA” means earnings before interest, taxes, depreciation and amortization.
 
“EBITA” means the Company’s earnings before interest, taxes and amortization.
 
“Effective Date” means the date in 2013 on which the Plan (as amended and
restated) is approved by the stockholders of the Company.
 
“Eligible Individual” means an individual described in Section 4(a) of the Plan.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
 
“Fair Market Value” means (i) if the Common Stock is listed on a securities
exchange or is traded over the NASDAQ Stock Market, the closing sales price on
such exchange or over such system on such date or, in the absence of reported
sales on such date, the closing sales price on the immediately preceding date on
which sales were reported, or (ii) if the Common Stock is not listed on a
securities exchange or traded over the NASDAQ Stock Market, the mean between the
bid and offered prices as quoted by the NASDAQ Stock Market for such date,
provided that if it is determined that the fair market value is not properly
reflected by such NASDAQ Stock Market quotations, Fair Market Value shall be
determined by such other method as the Committee determines in good faith to be
reasonable.
 
 
2

--------------------------------------------------------------------------------

 
 
“Incentive Stock Option” means an Option that is intended to comply with the
requirements of Section 422 of the Code or any successor provision thereto.
 
“Nonqualified Stock Option” means an Option that is not intended to comply with
the requirements of Section 422 of the Code or any successor provision thereto.
 
“Option” means an Incentive Stock Option or Nonqualified Stock Option granted
pursuant to Section 7 of the Plan.
 
“Other Award” means any form of Award other than an Option, Restricted Share,
Restricted Share Unit, Performance Share Unit or Stock Appreciation Right
granted pursuant to Section 11 of the Plan.
 
“Participant” means an Eligible Individual who has been granted an Award under
the Plan.
 
“Performance Period” means the period established by the Committee and set forth
in the applicable Award Document over which Performance Targets are measured.
 
“Performance Share Unit” means a right to receive a Target Number of shares of
Common Stock (or cash, if applicable) payable at the end of a Performance
Period, subject to the achievement of the applicable Performance Targets,
granted pursuant to Section 9 of the Plan.
 
“Performance Target” means the targets established by the Committee from among
the performance criteria set forth in Section 6(f) and set forth in the
applicable Award Document.
 
“Permitted Transferee”  means (i) a charitable institution, (ii) a Participant's
family member, (iii) one or more trusts established in whole or in part for the
benefit of one or more of such family members, (iv) one or more entities which
are beneficially owned in whole or in part by one or more such family members,
or (v) any other individual or entity permitted under law and the rules of
NASDAQ Stock Market or any other exchange that lists the applicable Award.
 
“Plan” means the Lincoln Educational Services Corporation Amended and Restated
2005 Long-Term Incentive Plan as described herein.
 
“Plan Limit” means the maximum aggregate number of shares that may be issued for
all purposes under the Plan as set forth in Section 5(a) of the Plan.
 
“Prior Plan” means the Lincoln Technical Institute Management Stock Option Plan.
 
“Restricted Share” means one or more Restricted Shares granted or sold pursuant
to Section 1(a) of the Plan.
 
“Restricted Share Unit” means a right to receive a share of Common Stock (or
cash, if applicable) in the future, subject to time vesting and the
Participant’s continued employment with the Company, granted pursuant to Section
8(b) of the Plan.
 
“Stock Appreciation Right” means a right to receive all or some portion of the
appreciation on shares of Common Stock granted pursuant to Section 10 of the
Plan.
 
“Subsidiary” means (i) a corporation or other entity with respect to which the
Company, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body, or
(ii) any other corporation or other entity in which the Company, directly or
indirectly, has an equity or similar interest and which the Committee designates
as a Subsidiary for purposes of the Plan.  For purposes of determining
eligibility for the grant of Incentive Stock Options under the Plan, the term
“Subsidiary” shall be defined in the manner required by Section 424(f) of the
Code.
 
 
3

--------------------------------------------------------------------------------

 
 
“Target Number” means the target number of shares of Common Stock or cash value
established by the Committee and set forth in the applicable Award Document.
 
(b)           Rules of Construction.
 
The masculine pronoun shall be deemed to include the feminine pronoun and the
singular form of a word shall be deemed to include the plural form, unless the
context requires otherwise.  Unless the text indicates otherwise, references to
sections are to sections of the Plan.
 
3.
Administration

 
(a)           Committee.  The Plan shall be administered by the Committee, which
shall have full power and authority, subject to the express provisions hereof,
to:
 
(i)           select the Participants from the Eligible Individuals;
 
(ii)           grant Awards in accordance with the Plan;
 
(iii)          determine the number of shares of Common Stock subject to each
Award or the cash amount payable in connection with an Award;
 
(iv)          determine the terms and conditions of each Award, including,
without limitation, those related to term, vesting, forfeiture, payment,
settlement, exercisability, Performance Periods, Performance Targets, Target
Numbers, and the effect, if any, of a Participant’s termination of employment
with the Company or any of its Subsidiaries or a Change in Control or similar
transaction of the Company;
 
(v)           subject to Section 16 of the Plan, to amend the terms and
conditions of an Award after the granting thereof;
 
(vi)          specify and approve the provisions of the Award Documents
delivered to Participants in connection with their Awards;
 
(vii)         construe and interpret any Award Document delivered under the
Plan;
 
(viii)        prescribe, amend, waive and rescind rules and procedures relating
to the Plan;
 
(ix)           make factual determinations in connection with the administration
or interpretation of the Plan;
 
(x)            employ such legal counsel, independent auditors and consultants
as it deems desirable for the administration of the Plan and to rely upon any
opinion or computation received therefrom;
 
(xi)           vary the terms of Awards to take account of tax, securities law
and other regulatory requirements of foreign jurisdictions or to procure
favorable tax treatment for Participants; and
 
(xii)          correct any defects, supply any omission or reconcile any
inconsistency in any Award Document or the Plan; and
 
(xiii)         make all other determinations and take any other action desirable
or necessary to interpret, construe or implement properly the provisions of the
Plan or any Award Document.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Plan Construction and Interpretation.  The Committee shall have
full power and authority, subject to the express provisions hereof, to construe
and interpret the Plan.
 
(c)           Determinations of Committee Final and Binding.  All determinations
by the Committee in carrying out and administering the Plan and in construing
and interpreting the Plan shall be made in the Committee’s sole discretion and
shall be final, binding and conclusive for all purposes and upon all persons
interested herein.
 
(d)           Delegation of Authority.  To the extent not prohibited by
applicable laws, rules and regulations, the Committee may, from time to time,
delegate some or all of its authority under the Plan to a subcommittee or
subcommittees thereof or other persons or groups of persons as it deems
necessary, appropriate or advisable under such conditions or limitations as it
may set at the time of such delegation or thereafter; provided, however, that
the Committee may not delegate its authority (i) to make Awards to employees (A)
who are subject on the date of the Award to the reporting rules under Section
16(a) of the Exchange Act, (B) whose compensation for such fiscal year may be
subject to the limit on deductible compensation pursuant to Section 162(m) of
the Code or (C) who are officers of the Company who are delegated authority by
the Committees hereunder, or (ii) pursuant to Section 17(d) of the Plan.  For
purposes of the Plan, reference to the Committee shall be deemed to refer to any
subcommittee, subcommittees, or other persons or groups of persons to whom the
Committee delegates authority pursuant to this Section 3(d).
 
(e)           Liability of Committee and its Delegates.  Subject to applicable
laws, rules and regulations:  (i) no member of the Board or Committee (or its
delegates) shall be liable for any good faith action, omission or determination
made in connection with the operation, administration or interpretation of the
Plan and (ii) the members of the Board or the Committee (and its delegates)
shall be entitled to indemnification and reimbursement in the manner provided in
the Company’s Certificate of Incorporation as it may be amended from time to
time.  In the performance of its responsibilities with respect to the Plan, the
Committee shall be entitled to rely upon information and advice furnished by the
Company’s officers or employees, the Company’s accountants, the Company’s
counsel and any other party the Committee deems necessary, and no member of the
Committee shall be liable for any action taken or not taken in reliance upon any
such information or advice.
 
(f)           Action by the Board.  Anything in the Plan to the contrary
notwithstanding, subject to applicable laws, rules and regulations, any
authority or responsibility that, under the terms of the Plan, may be exercised
by the Committee may alternatively be exercised by the Board.
 
4.
Eligibility

 
(a)           Eligible Individuals.  Awards may be granted to officers,
employees, directors, consultants, advisers and independent contractors of the
Company or any of its Subsidiaries; provided, however, that only employees of
the Company or a parent or Subsidiary may be granted Incentive Stock
Options.  The Committee shall have the authority to select the persons to whom
Awards may be granted and to determine the type, number and terms of Awards to
be granted to each such Participant.  Under the Plan, references to “employment”
or “employed” include the engagement of Participants who are consultants,
advisors and independent contractors of the Company or its Subsidiaries and the
service of Participants who are Non-Employee Directors, except for purposes of
determining eligibility to be granted Incentive Stock Options.
 
(b)           Grants to Participants.  The Committee shall have no obligation to
grant any Eligible Individual an Award or to designate an Eligible Individual as
a Participant solely by reason of such Eligible Individual having received a
prior Award or having been previously designated as a Participant.  The
Committee may grant more than one Award to a Participant and may designate an
Eligible Individual as a Participant for overlapping periods of time.
 
5. 
Common Stock Subject to the Plan

 
(a)           Plan Limit.  Subject to Section 13(b), the maximum number of
shares of Common Stock that may be awarded for all purposes under the Plan shall
be the aggregate of 3.1 million shares of Common Stock, plus any shares of
Common Stock that are available for issuance under the Prior Plan.  Shares of
Common Stock issued pursuant to Awards under the Plan may be either authorized
and unissued shares of Common Stock or shares of Common Stock held by the
Company in its treasury, or a combination thereof.  All of the shares of Common
Stock available under the Plan may be issued as Incentive Stock Options.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Rules Applicable to Determining Shares Available for
Issuance.  The number of shares of Common Stock remaining available for issuance
will be reduced by the number of shares of Common Stock subject to outstanding
Awards and, for Awards that are not denominated by shares, by the number of
shares actually delivered upon settlement or payment of the Award.  For purposes
of determining the number of  shares of Common Stock that remain available for
issuance under the Plan, the number of shares that are tendered by a Participant
or withheld by the Company to pay the exercise price of an Award or to satisfy
the participant’s tax withholding obligations in connection with the vesting,
exercise or settlement of an Award will not be added back to the Plan Limit.  In
addition, for purposes of determining the number of shares that remain available
for issuance under the Plan, the number of shares corresponding to Awards under
the Plan or the Prior Plan that are forfeited  or cancelled or otherwise expire
for any reason without having been exercised or settled or that is settled
through the issuance of consideration other than shares (including, without
limitation, cash) shall be added back to the Plan Limit and again be available
for the grant of Awards; provided, however, that this provision shall not be
applicable with respect to (A) the cancellation of a Stock Appreciation Right
granted in tandem with an Option upon the exercise of the Option or (B) the
cancellation of an Option granted in tandem with a Stock Appreciation Right upon
the exercise of the Stock Appreciation.
 
(c)           Special Limits.  Anything to the contrary in Section 5(a) above
notwithstanding, but subject to Section 13(b), the following special limits
shall apply to shares of Common Stock available for Awards under the Plan:
 
(i)           the maximum number of shares of Common Stock that may be subject
to Options or Stock Appreciation Rights granted to any Eligible Individual in
any calendar year shall equal 300,000 shares;
 
(ii)           the maximum amount of Awards (other than those Awards set forth
in Section 5(c)(i)) that may be awarded to any Eligible Individual in any
calendar year is $5,000,000 measured as of the date of grant (with respect to
Awards denominated in cash) or 300,000 shares measured as of the date of grant
(with respect to Awards denominated in shares).
 
6.                   Awards in General
 
(a)           Types of Awards.  Awards under the Plan may consist of Options,
Restricted Shares, Restricted Share Units, Performance Share Units, Stock
Appreciation Rights and Other Awards.  Any Award described in Sections 7 through
11 of the Plan may be granted singly or in combination or tandem with any other
Awards, as the Committee may determine.  Awards under the Plan may be made in
combination with, in replacement of, or as alternatives to awards or rights
under any other compensation or benefit plan of the Company, including the plan
of any acquired entity.
 
(b)           Terms Set Forth in Award Document.  The terms and conditions of
each Award shall be set forth in an Award Document in a form approved by the
Committee for such Award, which shall contain terms and conditions not
inconsistent with the Plan.  Notwithstanding the foregoing and subject to
applicable laws, rules and regulations and Section 6(c) below, the Committee
may, in its sole discretion, at any time (i) accelerate the vesting, settlement
or payment of any Award, (ii) accelerate the lapse of restrictions on any Award,
(iii) eliminate any conditions applicable to an Award, (iv) accelerate the date
on which any Award first becomes exercisable or (v) extend the post-termination
exercise period of an Award (but not later than the original expiration
date).  The terms of Awards may vary among Participants and the Plan does not
impose upon the Committee any requirement to make Awards subject to uniform
terms.  Accordingly, the terms of individual Award Documents may vary.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Termination of Employment.  (i)  In connection with a
Participant’s termination of employment with the Company or any of its
Subsidiaries, the Committee shall have full authority and discretion to
accelerate the vesting, exercisability or settlement of, eliminate the
restrictions and conditions applicable to, or extend the post-termination
exercise period of an outstanding Award, which provisions may be specified in
the applicable Award Document or determined at a subsequent time; provided,
however, that if a Participant’s termination of employment with the Company or
any of its Subsidiaries is for “cause” (as such term is defined in the Award
Document) or if the Committee fails to take any action to the contrary, any
unexercised Stock Options, whether vested or not, and any unvested Restricted
Share Units, Performance Share Units, Stock Appreciation Rights or Other Awards
granted to such Participant under this Plan shall lapse and become void as of
the date of such termination.  The employment of a Participant shall not be
deemed to have terminated if such Participant is transferred among the Company
and any of its Subsidiaries.
 
(d)           Change in Control Transactions.  In connection with a merger,
consolidation, liquidation, dissolution, sale of substantially all of the assets
or other Change in Control transaction of the Company, the Committee shall have
full authority and discretion to determine the effect, if any, of such event on
the vesting, exercisability, settlement, payment or lapse of restrictions
applicable to an Award, which effect may be specified in the applicable Award
Document or determined at a subsequent time.  Subject to applicable laws, such
actions may include, without limitation:  (A) providing for the acceleration of
any vesting conditions relating to the exercise or settlement of an Award or
that an Award shall terminate or expire unless exercised or settled in full on
or before a date fixed by the Committee; (B) modifying the Award to reflect the
transaction; (C) providing for the assumption, substitution, replacement or
continuation of any Award by the surviving corporation in such transaction (or a
parent or subsidiary thereof) with cash, securities, rights or other property to
be paid or issued, as the case may be; or (D) terminating or  cancelling any
outstanding Award in exchange for a cash payment (including, if as of the date
of the Change in Control, the Committee determines that no amount would have
been realized upon the exercise of the Award, then the Award may be cancelled by
the Company without payment of consideration).
 
(e)           Dividends and Dividend Equivalents.  The Committee may provide
Participants with the right to receive dividends or payments equivalent to
dividends or interest with respect to an outstanding Award, which payments can
either be paid currently or deemed to have been reinvested in shares of Common
Stock, and can be made in shares of Common Stock, cash or a combination thereof,
as the Committee shall determine; provided, however, that (i) the terms of any
reinvestment of dividends must comply with all applicable laws, rules and
regulations, including, without limitation, Section 409A of the
Code.  Notwithstanding the foregoing, no dividends or dividend equivalents shall
be paid with respect to Options or Stock Appreciation Rights.
 
(f)           Rights of a Stockholder.  A Participant shall have no rights as a
stockholder with respect to shares of Common Stock covered by an Award until the
date the Participant or his nominee becomes the holder of record of such
shares.  No adjustment shall be made for dividends or other rights for which the
record date is prior to such date, except as provided in Section 13(b).
 
(g)           Performance-Based Awards.  (i) The Committee may determine whether
any Award under the Plan is intended to be “performance-based compensation” as
that term is used in Section 162(m) of the Code.  Any such Awards designated to
be “performance-based compensation” shall be conditioned on the achievement of
one or more Performance Targets to the extent required by Section 162(m) of the
Code and will be subject to all other conditions and requirements of Section
162(m).  The Performance Targets will be comprised of specified levels of one or
more of the following performance criteria as the Committee deems
appropriate:  net income; cash flow or cash flow on investment; pre-tax or
post-tax profit levels or earnings; operating earnings; return on investment;
net operating profit after tax; earned value added; earned value added expense
reduction levels; free cash flow; free cash flow per share; earnings per share;
net earnings per share; return on assets; return on net assets; return on
equity; return on capital; return on sales; growth in managed assets; operating
margin; sales growth; sales volume; economic profit; profit in excess of cost of
capital; return on invested capital; net operating profit after tax;  total
stockholder return or stock price appreciation; operating income; dividends;
market share, market penetration or other performance measures with respect to
specific designated products or product groups and/or specific geographic areas;
reduction of losses, loss ratios or expense ratios; reduction in fixed costs;
operating cost management; cost of capital; debt reduction; productivity
improvements; inventory turnover measurements; or customer satisfaction based on
specified objective goals or a Company-sponsored customer survey; EBITDA;
adjusted EBITDA; EBITA; adjusted EBITA; revenue; revenue before deferral; net
revenues; operating revenues; share price, in each case determined in accordance
with generally accepted accounting principles (subject to modifications approved
by the Committee).  Each Performance Target shall be consistently applied on a
business unit, divisional, subsidiary or consolidated basis or any combination
thereof.  The Performance Targets may be described in terms of objectives that
are related to the individual Participant or objectives that are Company-wide or
related to a Subsidiary, division, department, region, function or business unit
and may be measured on an absolute or cumulative basis or on the basis of
percentage of improvement over time, and may be measured in terms of Company
performance (or performance of the applicable Subsidiary, division, department,
region, function or business unit) or measured relative to selected peer
companies or a market index.  The Performance Targets shall be determined in
accordance with generally accepted accounting principles (subject to adjustments
and modifications approved by the Committee in advance) consistently applied on
a business unit, division, Subsidiary or consolidated basis or any combination
thereof.  At the time of grant, the Committee may provide for adjustments to the
Performance Targets in accordance with Section 162(m) of the Code.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)           The Participants will be designated, and the applicable
Performance Targets will be established, by the Committee within ninety (90)
days following the commencement of the applicable Performance Period (or such
earlier or later date permitted or required by Section 162(m) of the
Code).  Each Participant will be assigned a Target Number payable if Performance
Targets are achieved.  Any payment of an Award granted with Performance Targets
shall be conditioned on the written certification of the Committee in each case
that the Performance Targets and any other material conditions were
satisfied.  The Committee may determine, at the time of Award grant, that if
performance exceeds the specified Performance Targets, the Award may be settled
with payment greater than the Target Number, but in no event may such payment
exceed the limits set forth in Section 5(c).  The Committee retains the right to
reduce any Award notwithstanding the attainment of the Performance Targets.  In
the event that all members of the Committee are not “outside directors” as that
term is defined in Section 162(m) of the Code, the grant and terms of Awards
intended to qualify as “performance-based compensation” shall be made by a
subcommittee of the Committee consisting of two or more “outside directors” for
purposes of Section 162(m) of the Code.
 
(iii)           The Committee may also grant Awards not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.  With respect
to such awards, the Committee may establish Performance Targets based on other
criteria as it deems appropriate.
 
(h)           Recoupment.  Notwithstanding anything in the Plan to the contrary,
all Awards granted under the Plan, any payments made under the Plan and any
gains realized upon exercise or settlement of an Award shall be subject to
claw-back or recoupment as permitted or mandated by applicable law, rules,
regulations or any Company policy as enacted, adopted or modified from time to
time.
 
7. 
Terms and Conditions of Options

 
(a)           General.  The Committee, in its discretion, may grant Options to
eligible Participants and shall determine whether such Options shall be
Incentive Stock Options or Nonqualified Stock Options.  Each Option shall be
evidenced by an Award Document that shall expressly identify the Option as an
Incentive Stock Option or Nonqualified Stock Option, and be in such form and
contain such provisions as the Committee shall from time to time deem
appropriate.
 
(b)           Exercise Price.  The exercise price of an Option shall be fixed by
the Committee at the time of grant or shall be determined by a method specified
by the Committee at the time of grant, but in no event shall the exercise price
of an Option be less than 100% of the Fair Market Value of a share of Common
Stock on the date of grant.  Payment of the exercise price of an Option shall be
made in any form approved by the Committee at the time of grant.
 
(c)           Term.  An Option shall be effective for such term as shall be
determined by the Committee and as set forth in the Award Document relating to
such Option, and the Committee may extend the term of an Option after the time
of grant; provided, however, that the term of an Option may in no event extend
beyond the tenth anniversary of the date of grant of such Option.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           Incentive Stock Options.  The exercise price per share of an
Incentive Stock Option may not be less than 100% of the Fair Market Value per
share of Common Stock on the date of grant (or, if the exercise price is not
fixed on the date of grant, on such date as the exercise price is fixed).  No
Incentive Stock Option may be issued pursuant to the Plan to any individual who,
at the time the Incentive Stock Option is granted, owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries, unless (i) the exercise price determined as
of the date of grant is at least 110% of the Fair Market Value on the date of
grant of the shares of Common Stock subject to such Incentive Stock Option and
(ii) the Incentive Stock Option is not exercisable more than five years from the
date of grant thereof.  No Participant shall be granted any Incentive Stock
Option which would result in such Participant receiving a grant of Incentive
Stock Options that would have an aggregate Fair Market Value in excess of
$100,000, determined as of the time of grant, that would be exercisable for the
first time by such Participant during any calendar year.  The terms of any
Incentive Stock Option granted under the Plan shall comply in all respects with
the provisions of Section 422 of the Code, or any successor provision thereto,
and any regulations promulgated thereunder.  No Incentive Stock Option may be
granted under the Plan after the tenth anniversary of the Effective Date.
 
8. 
Terms and Conditions of Restricted Shares and Restricted Share Units

 
(a)           Restricted Shares.  The Committee is authorized to grant or sell
Restricted Shares to Eligible Individuals.  An Award of Restricted Shares shall
consist of one or more Restricted Shares granted or sold to an Eligible
Individual, and shall be subject to the terms, conditions and restrictions set
forth in the Plan and applicable Award Document.  Restricted Shares may, among
other things, be subject to restrictions on transferability, vesting
requirements or other specified circumstances under which it may be canceled.
 
(b)           Restricted Share Units.  The Committee is authorized to grant
Restricted Share Units to Eligible Individuals.  A Restricted Share Unit shall
entitle a Participant to receive, subject to the terms, conditions and
restrictions set forth in the Plan and applicable Award Document, one or more
shares of Common Stock in consideration of the Participant’s employment with the
Company or any of its Subsidiaries.  If and when the forfeiture provisions
lapse, the Restricted Share Units shall become shares of Common Stock owned by
the corresponding Participant or, at the sole discretion of the Committee, cash,
or a combination of cash and shares of Common Stock, with a value equal to the
Fair Market Value of the shares at the time of payment.
 
9. 
Terms and Conditions of Performance Share Units

 
The Committee is authorized to grant Performance Share Units to Eligible
Individuals.  A Performance Share Unit shall entitle a Participant to receive,
subject to the terms, conditions and restrictions set forth in the Plan and
applicable Award Document, a Target Number of shares of Common Stock based upon
the achievement of Performance Targets over the applicable Performance
Period.  At the sole discretion of the Committee, Performance Share Units shall
be settled through the delivery of shares of Common Stock or cash, or a
combination of cash and shares of Common Stock, with a value equal to the Fair
Market Value of the shares of Common Stock as of the last day of the applicable
Performance Period.
 
10. 
Stock Appreciation Rights

 
(a)           General.  The Committee is authorized to grant Stock Appreciation
Rights to Eligible Individuals.  A Stock Appreciation Right shall entitle a
Participant to receive, upon satisfaction of the conditions to payment specified
in the applicable Award Document, an amount equal to the excess, if any, of the
Fair Market Value on the exercise date of the number of shares of Common Stock
for which the Stock Appreciation Right is exercised, over the exercise price for
such Stock Appreciation Right specified in the applicable Award Document.  The
exercise price per share of Common Stock covered by a Stock Appreciation Right
shall be fixed by the Committee at the time of grant or shall be determined by a
method specified by the Committee at the time of grant, but in no event shall
the exercise price of a Stock Appreciation Right be less than 100% of the Fair
Market Value of a share of Common Stock on the date of grant.  At the sole
discretion of the Committee, payments to a Participant upon exercise of a Stock
Appreciation Right may be made in cash or shares of Common Stock, or in a
combination of cash and shares of Common Stock, having an aggregate Fair Market
Value as of the date of exercise equal to such cash amount.  A Stock
Appreciation Right shall be effective for such term as shall be determined by
the Committee and as set forth in the Award Document relating to such Stock
Appreciation Right, and the Committee may extend the term of a Stock
Appreciation Right after the time of grant; provided, however, that the term of
a Stock Appreciation Right may in no event extend beyond the tenth anniversary
of the date of grant of such Stock Appreciation Right.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           Methods of Exercise.  In accordance with the rules and procedures
established by the Committee for this purpose, and subject to the provisions of
the applicable Award Document, the Committee shall determine the permissible
methods of exercise for a Stock Appreciation Right.
 
(c)           Stock Appreciation Rights in Tandem with Options.  A Stock
Appreciation Right granted in tandem with an Option may be granted either at the
same time as such Option or subsequent thereto.  If granted in tandem with an
Option, a Stock Appreciation Right shall cover the same number of shares of
Common Stock as covered by the Option (or such lesser number of shares as the
Committee may determine) and shall be exercisable only at such time or times and
to the extent the related Option shall be exercisable, and shall have the same
term and exercise price as the related Option (which, in the case of a Stock
Appreciation Right granted after the grant of the related Option, may be less
than the Fair Market Value per share on the date of grant of the tandem Stock
Appreciation Right).  Upon exercise of a Stock Appreciation Right granted in
tandem with an Option, the related Option shall be canceled automatically to the
extent of the number of shares covered by such exercise; conversely, if the
related Option is exercised as to some or all of the shares covered by the
tandem grant, the tandem Stock Appreciation Right shall be canceled
automatically to the extent of the number of shares covered by the Option
exercise.
 
11. 
Other Awards

 
The Committee shall have the authority to specify the terms and provisions of
other forms of equity-based or equity-related Awards not described above that
the Committee determines to be consistent with the purpose of the Plan and the
interests of the Company, which Awards may provide for cash payments based in
whole or in part on the value or future value of shares of Common Stock, for the
acquisition or future acquisition of shares of Common Stock, or any combination
thereof.
 
12. 
Certain Restrictions

 
(a)           Transfers.  No Award shall be transferable other than by the laws
of descent and distribution or pursuant to a domestic relations order, as the
case may be; provided, however, that the Committee may, subject to applicable
laws, rules and regulations and such terms and conditions as it shall specify,
permit the transfer of the Award, including, without limitation, for no
consideration to a Permitted Transferee.  Any Award transferred to a Permitted
Transferee may not be further transferable without the Committee’s approval and
any Award transferred to a Permitted Transferee shall be further transferable
only by last will and testament or the laws of descent and distribution or, for
no consideration, to another Permitted Transferee of the Participant.
 
(b)           Award Exercisable Only by Participant.  During the lifetime of a
Participant, an Award shall be exercisable only by the Participant or a
Permitted Transferee to whom such Award has been transferred in accordance with
Section 12(a).  The grant of an Award shall impose no obligation on a
Participant to exercise or settle the Award.
 
13. 
Recapitalization or Reorganization

 
(a)           Authority of the Company and Stockholders.  The existence of the
Plan, the Award Documents and the Awards granted hereunder shall not affect or
restrict in any way the right or power of the Company or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the shares of Common Stock or the
rights thereof or which are convertible into or exchangeable for shares of
Common Stock, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Change in Capitalization.  Notwithstanding any provision of the
Plan or any Award Document, the number and kind of shares authorized for
issuance under Section 5 of the Plan, including the maximum number of shares
available under the special limits provided for in Section 5(c), shall be
equitably adjusted in the manner deemed necessary by the Committee in the event
of a stock split, reverse stock spit, stock dividend, recapitalization,
reorganization, partial or complete liquidation, reclassification, merger,
consolidation, separation, extraordinary cash dividend, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase shares
at a price substantially below Fair Market Value, or any other corporate event
or distribution of stock or property of the Company affecting the shares of
Common Stock in order to preserve, but not increase, the benefits or potential
benefits intended to be made available under the Plan.  In addition, upon the
occurrence of any of the foregoing events, the number and kind of shares subject
to any outstanding Award and the exercise price per Share (or the grant price
per Share, as the case may be), if any, under any outstanding Award shall be
equitably adjusted in the manner deemed necessary by the Committee (including by
payment of cash to a Participant) in order to preserve the benefits or potential
benefits intended to be made available to Participants.  Unless otherwise
determined by the Committee, such adjusted Awards shall be subject to the same
restrictions and vesting or settlement schedule to which the underlying Award is
subject.
 
(c)           Repricing of Options and Stock Appreciation Rights.  Except in
connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the terms of outstanding Awards
may not be amended, without stockholder approval, to reduce the exercise price
of outstanding Options or Stock Appreciation Rights, or to cancel outstanding
Options or Stock Appreciation Rights in exchange for cash, other Awards, or
Options or Stock Appreciation Rights with an exercise price that is less than
the exercise price of the original Options or Stock Appreciation Rights.
 
14.
Term of the Plan

 
Unless earlier terminated pursuant to Section 16, the Plan shall terminate on
the 10th anniversary of the Effective Date, except with respect to Awards then
outstanding.  No Awards may be granted under the Plan after the 10th anniversary
of the Effective Date.
 
15.
Effective Date

 
The Plan shall become effective on the Effective Date; provided, however, that,
if the Plan is not approved by the stockholders upon submission to them for
approval, the Plan shall be void ab initio and of no further force and effect.
 
16.
Amendment and Termination

 
Notwithstanding anything herein to the contrary and subject to applicable laws,
rules and regulations, the Board may, at any time, terminate or, from time to
time, amend, modify or suspend the Plan; provided, however, that no termination,
amendment, modification or suspension of the Plan (i) shall be effective without
the approval of the stockholders of the Company if such approval is required
under applicable laws, rules and regulations, including the rules of the NASDAQ
Stock Market or (ii) shall materially and adversely alter or impair the rights
of a Participant in any Award previously made under the Plan without the consent
of the holder thereof and no amendment which increases the Plan Limit shall be
effective without stockholder approval (other than in connection with a
transaction or event described in Section 13(b) of the Plan).  Notwithstanding
the foregoing, the Board shall have broad authority to amend the Plan or any
Award under the Plan without the consent of a Participant to the extent it deems
necessary or desirable to (a) comply with, or take into account changes in or
interpretation of applicable tax laws, securities laws, employment laws,
accounting rules and other applicable laws, rules and regulations, (b) to take
into account unusual or nonrecurring events or market conditions (including,
without limitation, the events described in Section 13(b)), or (c) to take into
account significant acquisitions or dispositions of assets or other property by
the Company.
 
 
11

--------------------------------------------------------------------------------

 
 
17.
Miscellaneous

 
(a)           Tax Withholding.  The Company or a Subsidiary, as appropriate, may
require any individual entitled to receive a payment in respect of an Award to
remit to the Company, prior to such payment, an amount sufficient to satisfy any
applicable tax withholding requirements.  In the case of an Award payable in
shares of Common Stock, the Company or a Subsidiary, as appropriate, may permit
or require such individual to satisfy, in whole or in part, such obligation to
remit taxes by directing the Company to withhold shares that would otherwise be
received by such individual or to repurchase shares that were issued to such
individual to satisfy the minimum statutory withholding rates for any applicable
tax withholding purposes, in accordance with all applicable laws and pursuant to
such rules as the Committee may establish from time to time.  The Company or a
Subsidiary, as appropriate, shall also have the right to deduct from all cash
payments made to a Participant (whether or not such payment is made in
connection with an Award) any applicable taxes required to be withheld with
respect to such payments.
 
(b)           No Right to Awards or Employment.  No person shall have any claim
or right to receive Awards under the Plan.  Neither the Plan, the grant of
Awards under the Plan, nor any action taken or omitted to be taken under the
Plan shall be deemed to create or confer on any Eligible Individual any right to
be retained in the employ of the Company or any Subsidiary or other affiliate
thereof, or to interfere with or to limit in any way the right of the Company or
any Subsidiary or other affiliate thereof to terminate the employment of such
Eligible Individual at any time.  No Award shall constitute salary, recurrent
compensation or contractual compensation for the year of grant, any later year
or any other period of time.  Payments received by a Participant under any Award
made pursuant to the Plan shall not be included in, nor have any effect on, the
determination of employment-related rights or benefits under any other employee
benefit plan or similar arrangement provided by the Company and the
Subsidiaries, unless otherwise specifically provided for under the terms of such
plan or arrangement or by the Committee.
 
(c)           Section 16(b) of the Exchange Act.  The Plan is intended to comply
in all respects with Section 16(b) of the Exchange Act.
 
(d)           Section 162(m) of the Code.  The Plan is intended to comply in all
respects with Section 162(m) of the Code; provided, however, that in the event
the Committee determines that compliance with Section 162(m) of the Code is not
desired with respect to a particular Award, compliance with Section 162(m) of
the Code will not be required.  In addition, if any provision of this Plan would
cause Awards that are intended to constitute “qualified performance-based
compensation” under Section 162(m) of the Code to fail to so qualify, that
provision shall be severed from, and shall be deemed not to be a part of, the
Plan, but the other provisions hereof shall remain in full force and effect.
 
(e)           Securities Law Restrictions.  An Award may not be exercised or
settled, and no shares may be issued in connection with an Award, unless the
issuance of such shares (i) has been registered under the Securities Act of
1933, as amended, (ii) has qualified under applicable state “blue sky” laws (or
the Company has determined that an exemption from registration and from
qualification under such state “blue sky” laws is available) and (iii) complies
with all applicable foreign securities laws.  The Committee may require each
Participant purchasing or acquiring shares of Common Stock pursuant to an Award
under the Plan to represent to and agree with the Company in writing that such
Participant is acquiring the shares of Common Stock for investment purposes and
not with a view to the distribution thereof.  All certificates for shares of
Common Stock delivered under the Plan shall be subject to such stock-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any exchange upon which the shares of Common Stock are then listed,
and any applicable securities law, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.
 
(f)           Award Document.  In the event of any conflict or inconsistency
between the Plan and any Award Document, the Plan shall govern and the Award
Document shall be interpreted to minimize or eliminate any such conflict or
inconsistency.
 
(g)           Headings.  The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.
 
 
12

--------------------------------------------------------------------------------

 
 
(h)           Section 409A of the Code.  To the extent that the Committee
determines that any Award granted under the Plan is subject to Section 409A of
the Code, the Award Document evidencing such Award shall incorporate the terms
and conditions required by Section 409A of the Code.  To the extent applicable,
the Plan and Award Documents shall be interpreted in accordance with Section
409A of the Code and interpretive guidance issues thereunder.  Notwithstanding
any contrary provision in the Plan or an Award Document, if any provision of the
Plan or an Award Document contravenes any regulations or guidance promulgated
under Section 409A of the Code or would cause an Award to be subject to
additional taxes, accelerated taxation, interest and/or penalties under Section
409A of the Code, such provision of the Plan or Award Document may be modified
by the Committee without consent of the Participant in any manner the Committee
deems reasonable or necessary.  In making such modifications the Committee shall
attempt, but shall not be obligated, to maintain, to the maximum extent
practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A of the Code.  Moreover, any
discretionary authority that the Committee may have pursuant to the Plan shall
not be applicable to an Award that is subject to Section 409A of the Code to the
extent such discretionary authority would contravene Section 409A of the Code or
the guidance promulgated thereunder.
 
(i)           Satisfaction of Obligations.  Subject to applicable law, the
Company may apply any cash, Shares, securities or other consideration received
upon exercise or settlement of an Award to any obligations a Participant owes to
the Company and the Subsidiaries in connection with the Plan or otherwise,
including, without limitation, any tax obligations or obligations under a
currency facility established in connection with the Plan.
 
(j)           No Limitation on Corporate Actions.  Nothing contained in the Plan
shall be construed to prevent the Company or any Subsidiary from taking any
corporate action, whether or not such action would have an adverse effect on any
Awards made under the Plan.  No Participant, beneficiary or other person shall
have any claim against the Company or any Subsidiary as a result of any such
action.
 
(k)           Successors.  All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
 
(l)           Severability.  If any provision of this Plan is held
unenforceable, the remainder of the Plan shall continue in full force and effect
without regard to such unenforceable provision and shall be applied as though
the unenforceable provision were not contained in the Plan.
 
(m)           Expenses.  The cost and expenses of administering the Plan shall
be borne by the Company.
 
(n)           Application of Funds.  The proceeds received by the Company from
the sale of shares of Common Stock pursuant to Awards shall be used for general
corporate purposes.
 
(o)           Governing Law.  The Plan and all agreements entered into under the
Plan shall be construed in accordance with and governed by the laws of the State
of New York.
 
(p)           Unfunded Plan.  The Plan is intended to constitute an unfunded
plan for incentive compensation.  Prior to the issuance of shares in connection
with an Award, nothing contained herein shall give any Participant any rights
that are greater than those of a general unsecured creditor of the Company.  In
its sole discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver shares
with respect to awards hereunder.
 
 
13

--------------------------------------------------------------------------------